Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 8/23/2022.

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,819,686 and US Patent 11,063,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



 Examiner's Statement of reason for Allowance
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of communicating in a secure communication system, comprises the steps of assembling a message at a sender, then determining a security level, and including an indication of the security level in a header of the message.  The message is then sent to a recipient.

The closest prior art is Schneck (US 6,510,349 B1) and Sarkkinen et al. (US 2005/0015583 A1) and Dahl (US 2002/0174352 A1), in which, Schneck discloses data communication with adaptive security in which a send host transmits a data stream to a receive host in packets which contain an authentication data block with an authentication header and a signature block. The authentication header advantageously contains various fields including a verification type, a security algorithm, a minimum security level, a target security level, and an actual security level. The receive host adaptively performs verification of the data packets using varying security levels based in part on the availability of security operations per second (SOPS) in the receive host. Where a data stream in the receive host is delayed by a security processing bottleneck, the receive host may alter the verification type, security algorithm, or the actual security level to speed up the processing of the data stream by reducing the amount of security processing performed. The receive host further allocates the SOPS among the data streams received based on a priority assigned to each data stream; and in which Sarkkinen teaches transmitting a message to a plurality of user entities in a network by using a multicast service, comprising the steps of encrypting a multicast message by using ciphering, and sending the encrypted multicast message to the plurality of user entities simultaneously. The invention also proposes a corresponding multicast service control device and a corresponding user entity; and in which Dahl teaches processing data provides protection for the data. The data is stored as encrypted data element values (DV) in records (P) in a first database (O-DB), each data element value being linked to a corresponding data element type (DT). In a second database (IAM-DB), a data element protection catalogue (DC) is stored, which for each individual data element type (DT) contains one or more protection attributes stating processing rules for data element values (DV), which in the first database (O-DB) are linked to the individual data element type (DT). In each user-initiated measure which aims at processing a given data element value (DV) in the first database (O-DB), a calling is initially sent to the data element protection catalogue for collecting the protection attribute/attributes associated with the corresponding data element types. The user's processing of the given data element value is controlled in conformity with the collected protection attribute/attributes.

However, none of Schneck, Sarkkinen, nor Dahl teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 11, and similarly Claim 19 and Claim 27.  For example, none of the cited prior art teaches or suggest the steps of: receiving a plurality of frames, wherein each individual frame in the plurality of frames has a header and associated data, the header of each individual frame including security control bits that indicate for the individual frame whether encryption has been provided for the individual frame and whether integrity has been provided for the individual frame, wherein the security control bits include one or more security mode bits and integrity level bits, wherein the one or more security mode bits are used to indicate whether encryption is on or off, and wherein the integrity level bits indicate which of at least three integrity levels is utilized, the integrity levels corresponding to signing operations of a sender of increasing strength; and for each individual frame: identifying a security level for the individual frame based on the security control bits in the header of the individual frame; checking said security level against predetermined security requirements; and rejecting the individual frame in response to said security level not meeting said predetermined security requirements.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439